Title: To George Washington from the Citizens of Vincennes, 6 October 1792
From: Citizens of Vincennes
To: Washington, George



[Vincennes, 6 October 1792]

To George Washington. President of The United States of America.
The Supplication of Laurence Bazadone, John Darguilleur, John Toulon, and Peter Troussereau; residing at Postvincents in the County of Knox. Most Humbly Sheweth.
That your Suppliants being reduced to the most Indigent circumstances, by the greatest stretch of usurped Power, conceive their only remedy to depend on your Patronage.
Their Case being unparalleled, they beg your attention to the following recital, in which they will state Facts.
Your Suppliants all born subjects to France, came from New-orleans with divers Merchandise in 1783. to this place, where the Ancient Inhabitants received them with their usual Humanity. And where they had every reason to be satisfied with their reception and prospects. In October 1786. a Body of armed men under

the command of General George Clarke from Kentuck penetrated into this country in search of Indians, who having come to a conference eluded the Fury of those ravagers. Under pretence of preventing the Incursions of the natives to the settlements on the south side of the Ohio, General Clarke embodied a number of his followers, and stationed them at this place under the command of a John Holder; and compelling the Inhabitants to supply them with Provisions and Fuel; assuring them that the levy was made by the Authority of the Executive of the State of Virginia, and that their disbursements would be paid. But they did not stop here. Your Suppliants were arrested, and imprisoned on the 17th of October and their Effects seized by the said General George Clarke, John Holder and other officers, who at a Court-martial tried and condemned your Suppliants; forfeited their Effects to the United States and appropriated the whole as they thought most proper. This they termed the right of retaliation on the subjects of Spain for real or supposed instances of the same nature, committed on one of the Citizens of the United States on the Mississippi. It would be too much to trouble you with an enumeration of all the Indignities with which those Tyrants treated your Suppliants. The loss of all their Property rated at the current prices amounts to near Seventy Thousand Livres money of France; and has reduced your Suppliants to the greatest Misery. Sensible of the rights of every citizen your Suppliants have been encouraged to borrow Money to support an Action in the District of Kentuck, against the said Offenders who have hitherto rendered abortive the efforts of your Suppliants in the Courts of Justice. And having no further support nor the means of obtaining that Justice which we expect is due to the unfortunate, tho’ indigent sufferer; Your Suppliants have taken the resolution to address themselves to you, to pray you would consider their Case, become their Patron and obtain for them from the United States such Relief as they in their Wisdom may find equitable.
Your Suppliants rely entirely on your Patronage and Bounty; and they expect the happy period of their Misfortunes will be the consequence of your Intercession to the United States in their behalf.
The extreme Poverty to which their misfortune has reduced your Suppliants compels them to the necessity of applying to the

Chief of the Kaskaskias Indian Tribe to present you this their Supplication. In hopes of your approveing of their resolution, and of your obtaining from the United States the relief they stand so much in want of, they beg leave to subscribe their names, and marks in presence of Witness’s. at Postvincents the 6th day of October 1792.

          
            Paul Gamelin
            Laurence X Bazadone
          
          
            Pierre Gamelin
            Jhon Darguilleur
          
          
            
            John X Toulon
          
          
            
            Peter X Troussereau
          
        
